              Case 1:20-cv-03812-APM Document 39 Filed 06/30/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CATHOLIC LEGAL IMMIGRATION
NETWORK, INC., COMMUNITY LEGAL
SERVICES IN EAST PALO ALTO, KIND,
INC., d/b/a KIDS IN NEED OF DEFENSE,
and COALITION FOR HUMANE
IMMIGRANT RIGHTS,

                         Plaintiffs,

         v.
                                                        Case No. 1:20-cv-03812-APM
EXECUTIVE OFFICE OF IMMIGRATION
REVIEW, JEAN KING, in her official
capacity as ACTING DIRECTOR OF THE
EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, U.S. DEPARTMENT OF
JUSTICE, and MERRICK B. GARLAND, in
his official capacity as ATTORNEY
GENERAL OF THE UNITED STATES,

                         Defendants.

                    JOINT STATUS REPORT REGARDING SCHEDULING

         The parties submit this joint status report pursuant to the Court’s April 5, 2021 minute

order:

         1.       As explained in the parties’ April 2, 2021 joint status report, ECF No. 37, Executive

Order 14,012, “Restoring Faith in Our Legal Immigration Systems and Strengthening Integration

and Inclusion Efforts for New Americans,” 86 Fed. Reg. 8,277 (Feb. 5, 2021) (the “EO”), directed

defendant the Attorney General to undertake a review of, among other things, the Final Rule at

issue in this litigation—Department of Justice, Executive Office for Immigration Review,

Executive Office for Immigration Review; Fee Review, 85 Fed. Reg. 82,750 (Dec. 18, 2020) (“Final

Rule”). The Department of Justice (“DOJ”) has prepared recommendations for further regulatory

action and submitted a plan to the White House consistent with the EO.

         2.       Additionally, earlier this month, the Office of Management and Budget, Office of


                                                    1
            Case 1:20-cv-03812-APM Document 39 Filed 06/30/21 Page 2 of 4




Information and Regulatory Affairs released the Spring 2021 Unified Agenda of Regulatory and

Deregulatory Actions (“Unified Agenda”). The Unified Agenda reports on the actions

administrative agencies plan to issue in the near and long term. The Unified Agenda contains an

entry relating to the Final Rule, which states that DOJ “proposes to rescind or modify various

portions of the [Final Rule]” and hopes to publish a Notice of Proposed Rulemaking (“NPRM”) to

that effect in August 2021. See Office of Management & Budget, Office of Information &

Regulatory Affairs, Unified Agenda of Regulatory and Deregulatory Actions (Spring 2021), RIN

1125-AB19, https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1125-

AB19 (last accessed June 29, 2021).

       3.       In light of this Court’s January 18, 2021 Memorandum Opinion and Order, ECF

No. 34, staying the effective date of the Final Rule with respect to six identified fees, see ECF No.

34 at 35, and preliminarily enjoining defendants from “implementing or enforcing the [six

identified] fees pending final adjudication of this action”; the EO, and the actions taken by

defendants consistent with the EO; and in the interests of judicial economy, the parties have

conferred and agreed to jointly request that the Court stay this case and hold all proceedings in

abeyance to allow for further regulatory development related to the Final Rule.

       4.       Additionally, the parties jointly request that, should the case be stayed to allow for

further regulatory development related to the Final Rule, the parties be permitted to file a joint

status report on or before August 31, 2021, indicating whether this case and all proceedings should

continue to be held in abeyance or proposing a schedule for continuing the litigation.


Dated: June 30, 2021                                   Respectfully submitted,

 Counsel for Plaintiffs                                Counsel for Defendants

 /s/ Vladimir J. Semendyai                             BRIAN M. BOYNTON
 Vladimir J. Semendyai                                 Acting Assistant Attorney General

 Richard W. Mark (pro hac vice)                        BRIGHAM J. BOWEN
 Joseph Evall (pro hac vice)                           Assistant Branch Director
 Katherine Marquart (D.C. Bar No. 1044618)             Federal Programs Branch

                                                  2
        Case 1:20-cv-03812-APM Document 39 Filed 06/30/21 Page 3 of 4




Laura C. Mumm                                /s/ Julie Straus Harris
(D.C. Bar No. 1032245)                       JULIE STRAUS HARRIS
Alexandra Perloff-Giles (pro hac vice)       DC Bar No. 1021298
GIBSON, DUNN & CRUTCHER LLP                  Senior Trial Counsel
200 Park Avenue
New York, NY 10166-0193                      JAMES R. POWERS
Tel: (212) 351-4000                          TX Bar No. 24092989
Fax: (212) 351-4035                          Trial Attorney
rmark@gibsondunn.com
jevall@gibsondunn.com                        U.S. Department of Justice
kmarquart@gibsondunn.com                     Civil Division, Federal Programs Branch
lmumm@gibsondunn.com                         1100 L Street NW
aperloff-giles@gibsondunn.com                Washington, DC 20530
                                             Tel: (202) 353-7633
                                             Fax: (202) 616-8470
                                             Email: julie.strausharris@usdoj.gov
Vladimir J. Semendyai
 (D.C. Bar No. 1044217)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
Tel: (202) 955-8500
Fax: (202) 467-0539
vsemendyai@gibsondunn.com

Robin Goldfaden (pro hac vice)
NATIONAL IMMIGRATION LAW CENTER
3450 Wilshire Blvd., #108-62
Los Angeles, CA 90010
Tel: (213) 639-3900
Fax: (213) 639-3911
goldfaden@nilc.org

Michelle Lapointe (pro hac vice)
NATIONAL IMMIGRATION LAW CENTER
P.O. Box 247
Decatur, GA 30031
Tel: (213) 279-2508
Fax: (213) 639-3911
lapointe@nilc.org




                                         3
       Case 1:20-cv-03812-APM Document 39 Filed 06/30/21 Page 4 of 4




Katherine Melloy Goettel (pro hac vice)
Emma Winger (pro hac vice)
AMERICAN IMMIGRATION COUNCIL
1331 G Street NW, Suite 200
Washington, DC 20005
Tel: (202) 507-7512
Fax: (202) 742-5619
kgoettel@immcouncil.org
ewinger@immcouncil.org




                                          4
